Exhibit 10.53

 

 

 

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

 

This First Amendment to Loan Agreement (this "Amendment"), dated as of September
30, 2018, among Kaged Muscle LLC, a Delaware limited liability company (the
"Borrower"), Michael McClane an individual resident in the state of Idaho, (the
"Guarantor" and together with the Borrower, the "Debtor Parties"), and Natural
Alternatives International, Inc. a Delaware corporation (the "Lender"). Each of
Lender, Borrower, and Guarantor may be referred to individually as a "Party",
and collectively as the "Parties").

 

WHEREAS, the Debtor Parties and the Lender, entered into a Loan Agreement, dated
as of September 30, 2017 (as amended, restated, supplemented or otherwise
modified from time to time in accordance with its provisions, the "Loan
Agreement").

 

WHEREAS, the Parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein; and

 

WHEREAS, the Debtor Parties have requested, and the Lender has agreed, to amend
the Loan Agreement to modify the Maturity Date to be December 28, 2018; and

 

WHEREAS, pursuant to Section 8.6 Amendments and Waivers, of the Loan Agreement,
the amendment requested by the Debtor Parties must be contained in a written
agreement signed by the Lender.

 

NOW, THEREFORE, in consideration of the premises set forth above, Borrower’s
payment to Lender of Twenty Five Thousand Dollars ($25,000) U.S. concurrently
with the execution of this Amendment, (the "Extension Fee") and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

Definitions. Capitalized terms used and not defined in this Amendment shall have
the respective meanings given them in the Loan Agreement.

 

Amendments to the Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

(a)     Section 1.2 of the Loan Agreement is hereby amended by changing the Term
of the Loan to expire on, and the definition of Maturity Date defined in that
section and where also referenced elsewhere in the Loan Agreement and in the
Note attached to and incorporated into the Loan Agreement, to be December 28,
2018.

 

 

--------------------------------------------------------------------------------

 

 

(b)     In consideration of this Amendment Borrower shall pay Lender the
Extension Fee concurrently with the execution of this Amendment via wire
transfer to Lender’s bank account pursuant to wire transfer instructions to be
provided to the Borrower and the Guarantor in writing by the Lender. The
Extension Fee shall be in consideration of this Amendment and shall not be
applicable as a payment of any amount due to Lender in connection with the Loan.

 

(c)     Guarantor expressly approves all provisions of this Amendment and
amending the terms of the Loan as set forth herein, and Guarantor hereby waives
and provides any consent or right he may have to approve any amendment, and
hereby confirms and restates the Guaranty in its entirety and confirms the
Guaranty guarantees all obligations of the Borrower without set off, and is
applicable to the Loan as amended by this Amendment.

 

Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Loan Agreement and the other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed by the
Debtor Parties. The amendments contained herein shall not be construed as a
waiver or amendment by the Lender of any other provision of the Loan Agreement
or the other Loan Documents, or for any purpose except as expressly set forth
herein, and shall not be construed as a consent to or waiver of any further or
future action on the part of the Borrower or the other Debtor Parties that would
require the waiver or consent of the Lender.

 

Conditions Precedent. This Amendment shall become effective upon the date (the
"Effective Date") on which the Lender shall have received:

 

This Amendment, duly executed and delivered by the Borrower and the Guarantor;

 

An Acknowledgement and Consent, substantially in the form of Exhibit A, duly
executed and delivered by the Guarantor;

 

From the Borrower the Extension Fee in the amount of $25,000, which fee shall be
earned in full as of the Effective Date and shall be non-refundable;

 

Satisfactory evidence that all limited liability company and other proceedings
that are necessary in connection with this Amendment have been taken by the
Debtor Parties to the satisfaction of the Borrower and its counsel's
satisfaction, and the Borrower and such counsel shall have received all such
counterpart originals or certified copies of such documents as Borrower or its
counsel may request.

 

Such other information and documents as may reasonably be required by the Lender
and its counsel in connection with this Amendment.

 

 

--------------------------------------------------------------------------------

 

 

Representations and Warranties. The Debtor Parties hereby represent and warrant
to the Lender (before and after giving effect to this Amendment) that:

 

The Borrower has the limited liability company power and authority, and the
legal right, to execute, deliver and perform this Amendment and, in the case of
the Borrower, to obtain extensions of credit under the Loan Agreement as amended
by this Amendment (the "Amended Loan Agreement").

 

The Borrower has taken all necessary limited liability company action to
authorize the execution, delivery and performance of this Amendment and, in the
case of the Borrower, to authorize the extensions of credit on the terms and
conditions of the Amended Loan Agreement.

 

No consent or authorization of, filing with, notice to or other act by, or in
respect of, any Governmental Authority or any other Person is required in
connection with this Amendment, the extensions of credit under the Amended Loan
Agreement or the execution, delivery, performance, validity or enforceability of
this Amendment, or the performance, validity or enforceability of the Amended
Loan Agreement, except consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect.

 

This Amendment has been duly executed and delivered on behalf of the Borrower
and the Guarantor. This Amendment and the Amended Loan Agreement constitute the
legal, valid and binding obligations of the Borrower and the Guarantor and are
enforceable against the Borrower and the Guarantor in accordance with their
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

Each of the representations and warranties made by the Debtor Parties herein or
in or pursuant to the Loan Documents is true and correct on and as of the
Effective Date as if made on and as of such date (except that any representation
or warranty which by its terms is made as of an earlier date shall be true and
correct [in all material respects] as of such earlier date).

 

No Default or Event of Default has occurred and is continuing or will result
from this Amendment or any extension of credit under the Amended Loan Agreement.

 

The Borrower and the Guarantor have performed all agreements and satisfied all
conditions which this Amendment and the other Loan Documents provide shall be
performed or satisfied by the Borrower or the Guarantor on or before the
Effective Date.

 

Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the Borrower, the Guarantor, and each of their respective
successors and assigns.

 

Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

 

Counterparts. This Amendment may be executed in any number of counterparts, all
of which shall constitute one and the same agreement, and any party hereto may
execute this Amendment by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  Kaged Muscle LLC   a Delaware limited liability company   as Borrower        
      By /s/ Michael McClane       Michael McClane, President                  

Michael McClane, an individual

as Guarantor

                       /s/ Michael McClane     Michael McClane                
Natural Alternatives International, Inc.     a Delaware corporation     as
Lender                       By   /s/ Ken Wolf         Ken Wolf, President  

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

GUARANTOR’S Acknowledgment and Consent

 

Reference is made to the Loan Agreement, dated as of September 30, 2017 (as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with its provisions, the "Loan Agreement" and
separately the "Amended Loan Agreement " dated September 30, 2018), among Kaged
Muscle LLC a Delaware limited liability company (the "Borrower"), and Natural
Alternatives International, Inc. a Delaware corporation, (the "Lender").
Capitalized terms used and not defined herein shall have the respective meanings
given them in the Amended Loan Agreement.

 

The Borrower and the Lender have agreed to amend the provisions of the Loan
Agreement solely on the terms described in First Amendment to Loan Agreement,
dated as of September 30, 2018 (the "Amendment").

 

The undersigned parties to the Amended Loan Agreement hereby (a) consents to the
transactions contemplated by the Amendment and (b) acknowledges and agrees that
the Guaranty and grants of security interests made by such party contained in
the Loan Documents are, and shall remain, in full force and effect after giving
effect to the Amendment.

 

IN WITNESS WHEREOF, the Guarantor has executed this Acknowledgment and Consent
as of September 30, 2018.

 

 

Michael McClane,

 

as Guarantor

              By /s/ Michael McClane  

 